EXHIBIT 10.37
[avidlogo2-s.jpg]
 
AVID TECHNOLOGY, INC.
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of _________________, by and between Avid Technology, Inc., a Delaware
corporation (the “Company”), and ___________________ (“Executive”).  This
Agreement shall replace and supersede that certain Executive Employment
Agreement between Executive and the Company entered into as of ______________
(the “Prior Agreement”).
 
Recital


The Company and the Executive desire to amend and restate the Prior Agreement in
its entirety as set forth herein, effective as of the date set forth above (or,
where required by Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) as of January 1, 2009), to clarify the application of Section 409A
of the Code to the benefits that may be provided to the Executive.


Agreement


In consideration of the foregoing Recital and the mutual promises and covenants
herein contained, and for other good and valuable consideration, Executive and
the Company, intending to be legally bound, agree as follows:


 
Article 1.  Services
 
1.1. Service.  Commencing on __________________ (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as
____________________ upon the terms and conditions set forth below.
 
1.2. Duties.  During the Term, Executive agrees to perform such executive duties
consistent with his position as may be assigned to him from time to time by the
Chief Executive Officer or the Chief Financial Officer and to devote his full
working time and attention to such duties.
 
1.3. No Conflicting Commitments.  During the Term, Executive will not undertake
any commitments, engage or have an interest in any outside business activities
or enter into any consulting agreements which, in the good faith determination
of the Chief Executive Officer, conflict with the Company’s interests or which
might reasonably be expected to impair the performance of Executive’s duties as
a full-time employee of the Company.  Notwithstanding the foregoing, Executive
may pursue personal interests (including, without limitation, industry, civic
and charitable activities) and attend to his personal investments, so long as
such activities do not interfere with the performance of his duties hereunder.

 
 
1

--------------------------------------------------------------------------------

 
 
Article 2.  Term
 
2.1. Term.  The term of this Agreement (the "Term") shall commence on the
Effective Date and shall expire on _______________ unless the Term is:
 
2.1.1 extended pursuant to the provisions of this Section 2.1; or
 
2.1.2 terminated when the Executive’s employment terminates pursuant to Section
4.1 hereof;
 
provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of the Agreement, and, provided further, that (i) in the event
that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the twelve (12) months prior to the end of the then-current Term
and Executive is still an employee of the Company at that time, then the Term
shall be deemed to expire on the date that is twelve (12) months after the date
of such Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists within the twelve
(12) months prior to the end of the then-current Term and Executive is still an
employee of the Company as of that date, the Term shall be deemed to expire on
the date that is twelve (12) months after the commencement of such Potential
Change-in-Control Period and (iii) the expiration of the Term shall not
adversely affect Executive’s rights under this Agreement which have accrued
prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in the twelve (12) months prior to the
end of the then-current Term and a Change-in-Control of the Company shall also
occur during such twelve (12) month period, and if Executive is still an
employee of the Company on the date of the Change-in-Control of the Company, the
Term shall be deemed to expire twelve (12) months after the date of such
Change-in-Control.  Unless the services of the Executive have terminated prior
to or upon the end of the Term in accordance with the provisions of this
Agreement, from and after the end of the Term, Executive shall be an
employee-at-will.
 
Article 3.  Payments
 
3.1. Base Compensation.  During the Term, the Company shall pay Executive an
annual base salary (the “Base Salary”) of ______________________________
($__0,000), payable in regular installments in accordance with the Company’s
usual payment practices.  The Base Salary shall be reviewed by the Chief
Executive Officer, the Chief Financial Officer or the Compensation Committee of
the Board of Directors (the “Board”) during the Term.
 
 
 
3.2. Incentive Payments. Commencing with the Company’s fiscal year ending 2010
and thereafter during the remainder of the Term, Executive shall be eligible to
participate in an annual performance bonus plan pursuant to which, as of the
Effective Date, he shall be eligible to receive a target annual bonus equal to
_________ percent (__%) of his then Base Salary (the “Target Bonus”) for full
attainment of his performance objectives (which may include Company-wide
objectives), with a maximum annual bonus equal to one hundred fifty percent
(150%) of his then Target Bonus for extraordinary performance on all or nearly
all of his performance objectives (the “Annual Incentive
Bonus”).  Notwithstanding the foregoing, for the Company’s current fiscal year,
achievement of the Annual Incentive Bonus shall be on a pro-rata basis for the
period following the Effective Date only.
 
The amount of Executive’s Annual Incentive Bonus, if any, shall be based on the
degree to which Executive’s performance objectives for a fiscal year have been
met.  If not previously
 
 
2

--------------------------------------------------------------------------------

 
 
determined, within forty-five (45) days after the Effective Date, Executive and
the Chief Financial Officer shall mutually establish Executive’s performance
objectives for fiscal year 2010.  Thereafter, during the Term, Executive’s
performance objectives for each fiscal year shall be established during
Executive’s annual performance review and subject to the approval of the
Compensation Committee of the Board; provided, that in no event shall the
percentages set forth in the first paragraph of this Section 3.2 to be used in
calculating Executive’s Annual Incentive Bonus be reduced.  The Compensation
Committee of the Board shall determine, for each fiscal year, the extent to
which Executive’s performance objectives for such fiscal year have been attained
and the amount of the Annual Incentive Bonus, if any, for such fiscal
year.  Should Executive voluntarily terminate his employment after December 31
of any calendar year during the Term but prior to the date any bonus payments
for such year are made by the Company, Executive shall remain eligible to
receive his bonus payment to the extent earned when paid by the Company to all
other Executives.
 
3.3. Benefits; Expenses.  During the Term, the Company shall provide Executive
and his dependents with medical insurance and such other cash and noncash
benefits, on the same terms and conditions, as amended from time to time, as are
generally made available by the Company to its full-time officers.  Executive
shall be entitled to four (4) weeks of paid vacation per year.  The Company
shall pay, or reimburse Executive for, all business expenses incurred by
Executive which are related to the performance of Executive's duties, subject to
timely submission by Executive of payment or reimbursement requests and
appropriate documentation, in accordance with the Company’s reimbursement
policies.
 
3.4. Participation in Equity Incentive Plans.  During the Term, Executive shall
be entitled to participate in the Company’s stock incentive plans to the extent
and in the manner determined by the Board of Directors in its absolute
discretion.
 
Article 4.  Termination
 
4.1. Termination.  Executive’s employment hereunder shall terminate upon the
occurrence of any of the following events:
 
4.1.1. Immediately upon the Executive’s death;
 
4.1.2. The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;
 
4.1.3. The termination of Executive’s employment by the Company for Cause (as
defined below), to be effective immediately upon delivery of notice thereof;
 
4.1.4. The termination of Executive’s employment by the Company without Cause
and not as a result of Executive’s death or Disability, to be effective thirty
(30) days after the Company delivers written notice thereof to the Executive;
 
4.1.5.  The termination of Executive’s employment by Executive without Good
Reason (as defined below), to be effective thirty (30) days after Executive
delivers written notice thereof from Executive to the Company; or
 
4.1.6. The termination of Executive’s employment by Executive with Good Reason
(as defined below), to be effective as set forth below.
 
4.2. For purposes of this Agreement, the following definitions shall apply:
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.2.1. “Cause” shall mean (i) Executive’s continued failure to perform (other
than by reason of death or illness or other physical or mental incapacity) his
duties and responsibilities as assigned by the Chief Financial Officer in
accordance with Section 1.2 above, which is not remedied after thirty (30) days’
written notice from the Company (if such failure is susceptible to cure), (ii) a
breach by the Executive of this Agreement or any other material written
agreement between Executive and the Company, which is not cured after ten
(10) days’ written notice from the Company (if such breach is susceptible to
cure), (iii) Executive’s gross negligence or willful misconduct, (iv) 
Executive’s material violation of a material Company policy (for purposes of
this clause, the Company’s Code of Business Conduct and Ethics shall be deemed a
material Company policy), which is not cured after ten (10) days’ written notice
from the Company (if such violation is susceptible to cure), (v) fraud,
embezzlement or other material dishonesty with respect to the Company,
(vi) conviction of a crime constituting a felony (which shall not include any
crime or offense related to traffic infractions or as a result of vicarious
liability) or conviction of any other crime involving fraud, dishonesty or moral
turpitude or (vii) failing or refusing to cooperate, as reasonably requested in
writing by the Company, in any internal or external investigation of any matter
in which the Company has a material interest (financial or otherwise) in the
outcome of the investigation.
 
4.2.2.  “Change-in-Control of the Company” shall be deemed to have occurred only
if any of the following events occur:
 
             (i) The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this section, the following acquisitions shall not
constitute a Change of Control:  (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (a) and (b) of
Section 4.2.2(iii); or
 
             (ii) Individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
             (iii)  Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the operating assets of
the
 
 
 
4

--------------------------------------------------------------------------------

 
 
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this section shall include, without limitation, a corporation or other
entity which as a result of such transaction owns all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (b) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity;
 
provided, however, that as used in Sections 2.1.2, 4.2.6, 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).


4.2.3. “Date of Termination” shall mean the date of Executive’s “separation from
service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).
 
4.2.4. “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than one hundred and eighty
(180) days during a three hundred and sixty-five (365) day period as a result of
incapacity due to mental or physical illness, as a result of which Executive is
deemed “disabled” by the institution appointed by the Company to administer its
long-term disability plan (or any successor plan).
 
4.2.5. “Good Reason” shall mean any material breach of this Agreement by the
Company and/or the occurrence of any one or more of the following without
Executive’s prior express written consent:  (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a material diminution in Executive’s Base Salary as in
effect on the Effective Date or as may be increased from time to time, other
than a reduction which is part of an across-the board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than
twenty percent (20%) and does not continue for more than twelve (12) months);
and (iii) a material change in Executive’s office location (it being agreed that
as of the Effective Date such office location shall be deemed to be Tewksbury,
Massachusetts); provided, however, that a termination for Good Reason by
Executive can occur only if (a) Executive has given the Company a notice of
 
 
 
5

--------------------------------------------------------------------------------

 
 
the existence of a condition giving rise to Good Reason within ninety (90) days
after the initial occurrence of the condition giving rise to Good Reason and (b)
the Company has not cured the condition giving rise to Good Reason within thirty
(30) days after receipt of such notice.  A termination for Good Reason shall
occur thirty (30) days after the end of such thirty (30) day cure period.
 
4.2.6. A “Potential Change-in-Control Period” shall be deemed to exist (i)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (a) the date on which the transaction governed by such
agreement has been consummated or (b) the Company shall have announced that it
has terminated such agreement, or (ii) commencing on the date on which any
Person shall publicly announce an intention to take actions which if consummated
would constitute a Change-in-Control of the Company and ending on the earlier of
(a) the date on which such actions have caused the consummation of a
Change-in-Control of the Company or (b) such Person shall publicly announce the
termination of its intentions to take such actions.
 
4.2.7. “Pro Ration Percentage” shall mean the amount, expressed as a percentage,
equal to the number of days in the then current fiscal year through the Date of
Termination, divided by three hundred and sixty-five (365).
 
4.2.8. “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of Termination, or (ii) One Hundred percent (100%) of
Executive’s Base Salary in effect as of the Date of Termination.
 
4.3. Adjustments Upon Termination.
 
4.3.1. Death or Disability.  If during the Term, Executive’s employment with the
Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to
Section 4.5, the Company shall pay to Executive or Executive’s heirs, successors
or legal representatives, as the case may be, Executive’s Base Salary in effect
as of the date Executive’s employment with the Company terminates (less, in the
case of a termination of employment as a result of Disability, the amount of any
payments made to the Executive under any long-term disability plan of the
Company).  Such payments shall be made over the 12-month period that commences
on the Date of Termination; provided that if termination of employment due to
death or Disability occurs within twelve (12) months after a Change-in-Control
of the Company, the total of such payments shall be made in a lump sum within
thirty (30) days following the Date of Termination.  Notwithstanding any
provision to the contrary in any Company stock plan, or under the terms of any
grant, award agreement or form for exercising any right under any such plan
(including, without limitation, the agreements evidencing the Stock Option and
the Restricted Stock Unit Grant), any stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights or other equity
participation rights held by Executive as of the date of death or Disability
shall become exercisable or vested, as the case may be, with respect to all
time-based awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the twelve (12) month
period immediately following the Date of Termination, but all performance-based
vesting awards that have not vested as of such Date of Termination shall be
forfeited as of such date.
 
4.3.2. With Cause or Without Good Reason.  If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (i) all payments
and benefits provided to Executive under this Agreement shall cease as of the
Date of Termination,
 
 
6

--------------------------------------------------------------------------------

 
 
except that Executive shall be entitled to any amounts earned, accrued or owing
but not yet paid under Section 3.1 and any benefits due in accordance with the
terms of any applicable benefit plans and programs of the Company and (ii) all
vesting of all stock options, restricted stock awards, restricted stock unit
awards, stock appreciation rights or other equity participation rights then held
by the Executive shall immediately cease as of the date Executive’s employment
with the Company terminates.
 
4.3.3. Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company.  If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
twelve (12) months after a Change-in-Control of the Company, subject to Section
4.5:
 
             (i) unless otherwise required by law to be paid on a different
date, within thirty (30) days following the Date of Termination, the Company
shall pay Executive in a lump sum in cash the sum of (a) any accrued but unpaid
Base Salary through the Date of Termination plus (b) the Annual Incentive Bonus
for the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (c) any accrued but unused vacation pay;
 
             (ii) the Company shall pay Executive, as severance pay, his Base
Salary in effect as of the Date of Termination in accordance with Section 3.1
for twelve (12) months after the Date of Termination the first installment will
be paid in accordance with the Company’s usual payroll practices beginning in
the payroll period first beginning after the date the release of claims
described in Section 4.5 becomes effective, provided however, if the sixty (60)
day deadline described in Section 4.5 crosses into a subsequent tax year, no
payment will be made before the first business day of the subsequent tax year;
 
             (iii)  the Company shall pay Executive the Annual Incentive Bonus
for the year in which the Date of Termination occurred, in the amount of
Executive’s Target Bonus multiplied by the applicable actual plan payout factor
and pro rated by the number of months Executive was employed by the Company
during the year of the Date of Termination; provided, however, that any
individual performance component of such payout factor shall be determined by
the Compensation Committee of the Board of Directors as it deems appropriate
under the circumstances in its sole discretion; and provided further, that such
Annual Incentive Bonus will be paid only if the Company pays bonuses, on account
of the year in which the Date of Termination occurred, to executives who remain
employed with the Company and will be paid in a lump sum on or about the date on
which the Company pays bonuses to executives who remain employed with the
Company but, if at all, no later than December 31 of the year following the year
in which the Date of Termination occurred;
 
             (iv)  if Executive is eligible to receive and elects to continue
receiving any group medical and dental insurance coverage under COBRA, the
Company shall reimburse the monthly COBRA premium in an amount equal to the
portion of such premium that the Company pays on behalf of active and similarly
situated employees receiving the same type of coverage until the earlier of (a)
the end of the twelve (12) month period
 
 
 
7

--------------------------------------------------------------------------------

 
 
following the Date of Termination or (b) the date on which Executive becomes
eligible to receive group medical and dental insurance benefits from another
employer that are substantially equivalent to those provided by the Company as
of the Date of Termination (Executive agrees to notify the Company in writing
promptly upon becoming eligible to receive such group medical and dental
insurance from another employer);
 
             (v) the Company shall provide Executive, at the Company’s sole
cost, with executive outplacement assistance in accordance with the Company’s
then-current executive outplacement program, provided that no outplacement
benefits shall be provided after the end of the second calendar year following
the calendar year in which the Date of Termination occurs;
 
             (vi)  notwithstanding any provision to the contrary in any Company
stock plan, or under the terms of any grant, award agreement or form for
exercising any right under any such plan (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Unit Grant), any
stock options, restricted stock awards, restricted stock unit awards, stock
appreciation rights or other equity participation rights held by Executive as of
the Date of Termination become exercisable or vested, as the case may be, with
respect to all time-based vesting awards as to an additional number of shares
equal to the number that would have been exercisable or vested as of the end of
the twelve (12) month period immediately following the Date of Termination, but
all performance-based vesting awards that have not vested as of the Date of
Termination shall be forfeited as of such date except that if the Date of
Termination takes place after December 31 of a calendar year during the Term but
prior to the computation of ROE with respect to such calendar year, a
determination will be made as to the additional number of shares, if any, to be
vested as a result of such ROE computation, prior to the forfeiture of the
remaining unvested shares; and
 
             (vii) Executive shall be entitled to exercise any such options or
other awards or equity participation rights until 12 months after the Date of
Termination, but all performance-based vesting awards that have not, as of such
date, vested shall be forfeited as of such date.  No other payments or benefits
shall be due under this Agreement to Executive, but Executive shall be entitled
to any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.
 


4.3.4. Without Cause or with Good Reason After a Change-in-Control of the
Company.  If, within twelve (12) months after a Change-in-Control of the
Company, Executive shall terminate Executive’s employment pursuant to Section
4.1.6 or the Company shall terminate Executive’s employment pursuant to Section
4.1.4, then in any such event, subject to Section 4.5:
 
             (i) unless otherwise required by law to be paid on a different
date, the Company shall pay Executive the following amounts as severance pay
(without regard to the provisions of any benefit plan) in a lump sum in cash
within ten (10) business days after the release of claims described
 
 
 
8

--------------------------------------------------------------------------------

 
 
in Section 4.5 becomes effective, provided however, if the sixty (60) day
deadline described in Section 4.5 crosses into a subsequent tax year, no payment
will be made before the first business day of the subsequent tax year:
 
 
(a)
the sum of (A) Executive’s accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if earned and unpaid,
plus (C) the product of (1) Executive’s Termination Bonus Amount, and (2) the
Pro Ration Percentage, plus (D) any accrued but unused vacation pay; and

 
 
(b)
the amount equal to one and a half (1.5) times the sum of (A) Executive’s Base
Salary in effect as of the Date of Termination, plus (B) Executive’s Termination
Bonus Amount.

 
             (ii) if Executive is eligible to receive and elects to continue
receiving any group medical and dental insurance coverage under COBRA, the
Company shall reimburse the monthly COBRA premium (on a fully grossed up basis,
if such reimbursement is taxable to Executive) in an amount equal to the portion
of such premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (a) the end
of the eighteen (18) month period following the Date of Termination or (b) the
date on which Executive becomes eligible to receive group medical and dental
insurance benefits from another employer that are substantially equivalent
(including, without limitation, equivalent as to benefits, premiums and co-pay
amounts) to those provided by the Company as of the Date of Termination
(Executive agrees to notify the Company in writing promptly upon becoming
eligible to receive such group medical and dental insurance from another
employer);
 
             (iii)  notwithstanding anything to the contrary in the applicable
stock option or restricted stock unit agreement (including, without limitation,
the agreements evidencing the Stock Option and the Restricted Stock Unit Grant),
the exercisability of all outstanding stock options, restricted stock awards,
restricted stock unit awards, stock appreciation rights and other equity
participation rights (including the right to receive restricted stock pursuant
to the Restricted Stock Unit Grant or other instrument) then held by Executive
with respect to the common stock of the Company (or securities exchanged for
such common stock in connection with the Change-in-Control of the Company) shall
accelerate in full and Executive shall be entitled to exercise any such options
or other awards or equity appreciation rights until eighteen (18) months after
the Date of Termination; and
 
             (iv)  the Company shall provide Executive, at the Company’s sole
cost, with executive outplacement assistance in accordance with the Company’s
then-current executive outplacement program, provided that no outplacement
benefits shall be provided after the end of the second calendar year following
the calendar year in which the Date of Termination occurs.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.3.5. Without Cause or with Good Reason During a Potential Change-in-Control
Period.  If, during the existence of a Potential Change-in-Control Period,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to Section 4.5, Executive shall receive the
payments, benefits and rights set forth in Sections 4.3.4, except that any
amounts payable pursuant to Section 4.3.4(i)(b) shall be paid over the eighteen
(18) month period in installments.  The first installment will be paid in
accordance with the Company’s usual payroll practices beginning in the payroll
period first beginning after the date the release of claims described in Section
4.5 becomes effective, provided however, if the sixty (60) day deadline
described in Section 4.5 crosses into a subsequent tax year, no payment will be
made before the first business day of the subsequent tax year.  If the
Change-in-Control related to the Potential Change-in-Control is consummated
before the installments are completed, any remaining installments shall be paid
in a single lump sum within ten (10) days following such consummation, pursuant
to Treas. Reg. Section 1.409A-3(j).
 
4.4. Section 409A.
 
4.4.1. Payments to Executive under this Article 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation.  Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred
compensation.  However, if Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, to the extent required by Section 409A of
the Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is six (6)
months and one (1) day after Executive’s Date of Termination (the “Earliest
Payment Date”).  Any payments that are delayed pursuant to the preceding
sentence shall be paid on the Earliest Payment Date.  The determination of
whether, and the extent to which, any of the payments to be made to Executive
hereunder are nonqualified deferred compensation shall be made after the
application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9).  Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Reg. § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
Date of Termination occurs.
 
4.4.2. The parties acknowledge and agree that the interpretation of Section 409A
of the Code and its application to the terms of this Agreement are uncertain and
may be subject to change as additional guidance and interpretations become
available.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code.  If, however, any
such benefit or payment is deemed to not comply with Section 409A of the Code,
the Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A of the Code will not
apply or (ii) compliance with Section 409A of the Code will be achieved;
provided, however, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A; and
provided, further, that payments or other benefits that occur as a result of the
application of this section  shall themselves comply with Section 409A of the
Code.
 
4.5. General Release.  In order to be eligible to receive any of the salary or
benefits under Sections 4.3.1, 4.3.3, 4.3.4 or 4.3.5, Executive (or his personal
representative, if
 
 
 
10

--------------------------------------------------------------------------------

 
 
applicable) shall be required to execute and deliver to the Company and allow to
become effective and unrevoked, within sixty (60) days after the Date of
Termination or such shorter period as the Company then provides, a general
release of claims against the Company, excluding any claims concerning the
Company’s obligations under this Agreement in a form provided by and reasonably
satisfactory to the Company which shall contain a release of claims by Executive
substantially in the form attached hereto as Exhibit A, and shall be required to
sign by the release deadline specified above such other agreements as executive
employees of the Company are generally required to sign if Executive shall not
have already done so, provided, however, that such other agreements do not cause
any changes to the provisions herein or in any restricted stock, restricted
stock unit, stock option or similar compensatory or benefit agreement between
the Executive and the Company.  The Company shall have no other liability or
obligation under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.
 
Article 5.  Non-Competition and Non-Solicitation
 
5.1. Non-Competition and Non-Solicitation.  Executive acknowledges the highly
competitive nature of the businesses of the Company and accordingly agrees that
while Executive is employed by the Company and for a period of the longer of (i)
one year after the Date of Termination, in the case of a termination other than
within 12 months after a Change-in-Control of the Company, and (ii) 18 months
after the Date of Termination in the case of a termination within 12 months
after a Change-in-Control of the Company:
 
5.1.1. Executive will not perform services for or own an interest in (except for
investments of not more than five percent (5%) of the equity interest in a
company or entity in which Executive does not actively participate in
management) any firm, person or other entity that competes or plans to compete
in any geographic area with the Company in the business of the development,
manufacture, promotion, distribution or sale of digital film, video or audio
production tools, including, but not limited to, editing, live sound, broadcast
or newsroom products or automation systems, content-creation tools, media
storage, computer graphics or on-air graphics, or other business or services in
which the Company is engaged or plans (as evidenced by consideration by the
Company’s executive staff or by the Board) to engage at the time Executive’s
employment with the Company terminates.
 
5.1.2. Executive will not directly or indirectly assist others in engaging in
any of the activities in which Executive is prohibited to engage by
Section 5.1.1.
 
5.1.3. Executive will not directly or indirectly either alone or in association
with others (i) solicit or employ, or permit any organization directly or
indirectly controlled by Executive to solicit or employ, any person who was
employed by the Company at any time within one year prior to such solicitation
or employment, or (ii) solicit, hire or engage as an independent contractor, or
permit any organization directly or indirectly controlled by Executive to
solicit, hire or engage as an independent contractor, any person who was
employed by the Company at any time within one year prior to such solicitation,
hiring or engagement or (iii) solicit, or permit any organization directly or
indirectly controlled by Executive, to solicit any person who is an employee of
the Company to leave the employ of the Company.
 
5.1.4. Executive will not directly or indirectly either alone or in association
with others solicit, or permit any organization directly or indirectly
controlled by Executive to solicit, any current or future customer or supplier
of the Company to cease doing business in whole or in part with the Company or
otherwise adversely modify his, her or its business relationship with the
Company.
 
 
 
11

--------------------------------------------------------------------------------

 
 
5.2. Reasonableness of Restrictions.  It is expressly understood and agreed that
(i) although Executive and the Company consider the restrictions contained in
this Article 5 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Article 5 is unenforceable, such restriction shall
not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may determine or indicate to be enforceable and (ii) if any
restriction contained in this Agreement is determined to be unenforceable and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any other restrictions contained herein.
 
5.3. Remedies for Breach.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Article 5 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining orders, temporary or permanent injunctions or any other equitable
remedy which may then be available.  In addition, in the event of a breach of
Article 5 which is not remedied after ten (10) days’ written notice from the
Company (if such breach is susceptible to cure), whether or not Executive is
employed by the Company, the Company shall cease to have any obligations to make
payments to Executive under this Agreement (except for payments, if any, earned
prior to such breach).
 
Article 6.  Non-Disclosure and Assignment of Inventions
 
6.1. Confidential Information.
 
6.1.1. Executive agrees that all information and know-how, whether or not in
writing, concerning (i) the Company's business or financial affairs, (ii) the
Company’s research and development or investigation activities, and (iii) the
business relations and affairs of any of the Company’s clients, customers,
vendors and suppliers, that is not generally known to the public, industry or
trade (collectively, “Confidential Information”) is and will be the exclusive
property of the Company.  Examples of Confidential Information include, but are
not limited to, trade secrets, inventions, products, processes, methods,
techniques, formulas, compositions, projects, developments, plans, research
data, financial data, personnel data of other employees, computer programs, and
customer and supplier lists.  Executive will not at any time, either during or
after his employment with the Company, disclose any Confidential Information to
others outside the Company except when he is required to do so in the
performance of his duties for the Company (and provided Executive has signed an
appropriate confidentiality agreement with such third party), or as required by
law, or use any Confidential Information for any unauthorized purposes without
obtaining prior written approval by an officer of the Company unless and until
such Confidential Information has become public knowledge without fault by
Executive, whether directly or indirectly.
 
6.1.2. Executive agrees that all files, letters, memoranda, notes, reports,
records, data, sketches, drawings, program listings, or other written,
photographic and tangible material, as well as material in electronic form,
containing Confidential Information, whether created by Executive or others,
that comes into Executive’s custody or possession, is the Company’s exclusive
property that Executive will use only in the performance of his duties for the
Company.  Executive will deliver to the Company all of these materials and all
other Company tangible property and property in electronic form in his custody
or possession, upon the earlier of (i) a request by the Company or (ii)
termination of his employment.  After Executive delivers these materials, he
will not retain any records or copies of these materials.
 
 
12

--------------------------------------------------------------------------------

 
 
6.1.3. Executive agrees that his obligation (i) not to disclose or use
Confidential Information and (ii) to return the Company’s tangible property and
property in electronic form, also extends to Confidential Information, tangible
property and property in electronic form of the Company’s clients, customers,
vendors and suppliers and other third parties who may have disclosed or
entrusted the same to the Company or to Executive in the course of the Company's
business.
 
6.2. Inventions.
 
6.2.1. The term “Invention(s)” in this Agreement means any new or useful art,
discovery, improvement, development or invention, whether or not patentable and
whether or not in tangible form, and all related know-how, designs, maskworks,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works, including all
rights to obtain, register, perfect and enforce these proprietary
interests.  Executive will make full and prompt disclosure to the Company of all
Inventions, whether patentable or not, that are created, made, conceived or
reduced to practice by him or under his direction or jointly with others during
his employment by the Company, whether or not during normal working hours or on
the premises of the Company.
 
6.2.2. Executive agrees to assign, and does hereby grant and assign, to the
Company (or its designee(s)) all his right, title and interest in and to all
Inventions and all related patents, patent applications, copyrights and
copyright applications, that he solely or jointly conceives or has conceived,
develops or has developed, or reduces or has reduced to practice, during the
period of his employment with the Company.  This Section 6.2.2 does not apply to
Inventions that do not relate to the present or planned business or research and
development of the Company and that are made and conceived by Executive not
during normal working hours, not on the Company's premises and not using the
Company's tools, devices, equipment or Confidential Information.  Executive
acknowledges that if a court of competent jurisdiction determines that the
assignment of certain classes of inventions is unenforceable, this Section 6.2.2
will be interpreted not to apply to any invention that a court rules and/or the
Company agrees falls within such classes (a “Non-Assignable Invention”).  If the
Company determines that a Non-Assignable Invention could be made assignable if
certain defects were corrected, Executive agrees to cooperate fully with the
Company, both during and after his employment with the Company, to correct such
defects.
 
6.2.3.  Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, on the procurement, maintenance and
enforcement of all intellectual property rights, including but not limited to
copyrights and patents (both in the U.S. and foreign countries), relating to
Inventions.  Executive agrees to sign all papers, including, but not limited to,
copyright applications, patent applications, declarations, oaths, formal
assignment of priority rights and powers of attorney, that the Company may deem
necessary or desirable in order to protect its rights and interests in any
Inventions assigned by Executive to the Company pursuant to Section 6.2.2 above
or otherwise.
 
6.2.4. Prior to the Effective Date, Executive shall deliver to the Company, and
the Company shall acknowledge receipt signed by an officer of the Company (a
copy of which shall be returned to Executive) of, a list describing all
inventions, original works of authorship, developments, improvements and trade
secrets that were made by Executive prior to the Effective Date (collectively
referred to as "Prior Inventions") that belong to Executive, and that Executive
has not assigned to the Company.  If no such list is delivered prior to the
Effective Date, Executive represents that he does not have any Prior
Inventions.  If in the course of his employment with the Company, Executive
incorporates or has incorporated into a Company product, process or machine a
Prior Invention that he owns or that he has an interest in,
 
 
 
13

--------------------------------------------------------------------------------

 
 
Executive hereby grants to the Company a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell this Prior Invention as part of or in connection with such product, process
or machine.
 
6.3. Other Agreements.  Executive hereby represents that, except as he has
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party.  Executive represents that his performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive in confidence or in trust prior to his employment with the
Company, and Executive shall not disclose to the Company or induce the Company
to use any confidential or proprietary information or material belonging to any
previous employer or others.
 
6.4. United States Government Obligations.  Executive acknowledges that the
Company from time to time may have agreements with other persons or with the
United States government, or agencies of the United States government, that
impose obligations or restrictions on the Company regarding inventions made
during the course of work under this agreements or regarding the confidential
nature of this work.  Executive agrees to be bound by all such obligations and
restrictions that are made known to him and to take all action necessary to
discharge the obligations of the Company under these agreements.
 
Article 7.  Miscellaneous
 
7.1. Indemnification.  Executive shall be entitled to indemnification as set
forth in Article Eleventh of the Company’s Certificate of Incorporation, a copy
of which has been provided to Executive.  A directors’ and officers’ liability
insurance policy (or policies) shall be kept in place, during the Term of this
Agreement and thereafter until at least the fourth anniversary of the date the
Agreement is terminated for any reason, providing coverage to Executive that is
no less favorable to him in any respect (including, without limitation, with
respect to scope, exclusions, amounts and deductibles) than the coverage then
being provided to any other present or former officer or director of the
Company.
 
7.2. No Mitigation.  The Company agrees that, except as specifically set forth
in Section 4.3.3(iv) and Section 4.3.4(ii) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.
 
7.3. Obligation of Successors.  Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder.  As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to substantially all of its assets and business
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.
 
7.4. Notice.  All notices required or permitted hereunder shall be in writing
and deemed effectively given (i) when delivered in person, (ii) on the third
business day after mailing by registered or certified mail, postage prepaid,
(iii) on the next business day after delivery to an air courier for next day
delivery, paid by the sender, or (iv) when sent by telecopy or facsimile
transmission during normal business hours (9:00 a.m. to 5:00 p.m.) where the
recipient is located (or if sent after such hours, as of commencement of the
next business day), followed within twenty-four (24) hours by notification
pursuant to any of the foregoing methods of
 
 
14

--------------------------------------------------------------------------------

 
 
delivery, in all cases addressed to the other party hereto as follows:
 
(a)           If to the Company:
 
Avid Technology, Inc.
75 Network Drive
Burlington, MA 01803
Attention:  General Counsel
Facsimile:  (978) 548-4639
 
 (b)           If to Executive at the latest address on the personnel records of
the Company
 


or at such other address or addresses as either party shall designate to the
other in accordance with this section.
 
7.5. Survival.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and
obligations.  Notwithstanding the termination of this Agreement or Executive’s
services hereunder for any reason, Article 5 shall survive any such termination.
 
7.6. Complete Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements between the parties with respect to the
subject matter hereof, including but not limited to the Prior Agreement, but
excluding (i) any agreement entered into prior to the date of this Agreement
between Executive and the Company relating to the issuance of common stock of
the Company and (ii) any employee nondisclosure and invention assignment
agreement entered into between Executive and the Company.  This Agreement may
not be modified or amended except upon written amendment approved by the
Compensation Committee of the Board, and executed by a duly authorized officer
of the Company and by Executive.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
time prior or subsequent time.  Notwithstanding the foregoing, the Company may
unilaterally modify or amend this Agreement if such modification or amendment is
approved by the Compensation Committee of the Board and made to all other
employment agreements entered into between the Company and its then-current
officers.
 
7.7. Applicable Law.  This Agreement shall be interpreted in accordance with the
laws of the Commonwealth of Massachusetts (without reference to the conflicts of
laws provisions thereof) and the parties hereby submit to the jurisdiction of
the courts of that state.
 
7.8. Waiver of Jury Trial.  Executive hereby irrevocably waives any right to a
trial by jury in any action, suit, or other legal proceeding arising under or
relating to any provision of this Agreement.
 
7.9. Severability.   If any non-material provision of this Agreement shall be
held invalid or unenforceable, it shall be deemed to be deleted or qualified so
as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.
 
7.10. Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives,
 
 
 
15

--------------------------------------------------------------------------------

 
 
successors, assigns and personal representatives, except that the duties,
responsibilities and rights of Executive under this Agreement are of a personal
nature and shall not be assignable or delegatable in whole or in part by
Executive, except to the extent that the rights of Executive hereunder may be
enforceable by his heirs, executors, administrators or legal
representatives.  If Executive should die while any amounts would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there be no such designee, to Executive’s estate.
 
7.11. Captions.  Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.
 
7.12. Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
7.13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.
 
7.14. Non-Disparagement.  Executive will not disparage the Company or any of its
directors, officers, agents or employees or otherwise take any action which
could reasonably be expected to adversely affect the reputation of the Company
or the personal or professional reputation of any of the Company’s directors,
officers, agents or employees.  Nothing in this paragraph will prevent Executive
from disclosing any information to his attorneys or in response to a lawful
subpoena or court order requiring disclosure of information.
 
7.15. Further Assurances.  Each party agrees to furnish and execute additional
forms and documents, and to take such further action, as shall be reasonable and
customarily required in connection with the performance of this Agreement or the
payment of benefits hereunder.  In addition, following the termination of
Executive’s employment with the Company, Executive shall reasonably cooperate
with the Company to effect a smooth transition with respect to any activities
Executive engaged in on behalf of the Company, at the Company’s behest, and
otherwise in the conduct of Executive’s activities as an employee of the
Company, including, without limitation, providing the Company with (or directing
the Company to the location of) business records and other information relating
to the Company’s business.
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Executive Employment Agreement as of the date first above written.
 
 

 
Avid Technology, Inc.
           
By:
/s/        Name:       Title:           

 
 

             
 
 
                           





 
16

--------------------------------------------------------------------------------

 

Exhibit A
 
Release provision pursuant to Section 4.5 of the Executive Employment Agreement




In consideration of the payment of the severance benefits, which the Executive
acknowledges he would not otherwise be entitled to receive, the Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities, and collectively referred to hereinafter as the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, penalties and expenses (including
attorneys’ fees and costs), of every kind and nature that the Executive ever had
or now has against any or all of the Released Parties, whether existing or
contingent, known or unknown, including but not limited to: any and all claims
arising out of or relating to Executive’s employment with and/or separation from
any of the Released Parties or arising out of your relation in any capacity to
any of the Released Parties; any and all claims under any Federal, state, or
local constitution, law, or regulation; any and all wage and hour claims and
claims for discrimination, harassment, or retaliation (including claims of age
discrimination under the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq. or any other law prohibiting age discrimination); any and all common law
claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract; and any and all claims to any non-vested ownership
interest in the Company, contractual or otherwise. This release is intended to
be all encompassing and to act as a full and total release of all claims,
whether specifically enumerated above or not, that Executive may have or have
had against any or all of the Released Parties up to the date Executive signs
this Agreement, but nothing in this Agreement prevents Executive from filing a
charge with, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Executive acknowledges that he may not be able to recover
any monetary benefits in connection with any such claim, charge or proceeding
and provided further, however, that nothing herein is intended to be construed
as releasing the Company from any obligation set forth in this Agreement.

 
17

--------------------------------------------------------------------------------

 
